--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of November ___, 2010 (“Effective Date”), by and between
Nurses Lounge, Inc., a Texas corporation (“Employer”), and Garret Armes
(“Executive”).


WHEREAS, Employer, through its Board of Directors, considers the maintenance of
a competent and experienced executive management team to be essential to the
long-term success of Employer; and


WHEREAS, in this regard, Employer has determined that it is in Employer’s best
interest that Executive serve as Vice President of Employer, pursuant to a
written employment agreement; and


WHEREAS, Employer has agreed with Executive that this Agreement shall set forth
the terms and conditions of Executive’s employment by Employer;


NOW, THEREFORE, in furtherance of the interests described above and in
consideration of the respective covenants and agreements herein contained, the
parties hereto agree as follows:


1.           Term of Employment


Employment of Executive pursuant to this Agreement shall be for a period
commencing on the date hereof and continuing on an at-will basis and not a
definite term, provided Employer shall provide Executive 30 days notice of any
termination other than a termination for cause.


2.           Position and Duties


Executive shall serve as Vice President of Employer and shall report directly to
the Employer’s Chief Executive Officer or the Board of Directors (the “Board”)
or such other person as directed by the Chief Executive Officer.  Executive
shall have duties, responsibilities and authority as reasonably assigned to
Executive from time to time by Employer’s Board.  Executive shall devote his
full business time and attention, and best efforts, abilities, experience, and
talent to the performance of such duties and responsibilities for the business
of the Employer and its affiliates.


                3.           Place of Performance


Executive shall be based at the principal executive offices of Employer, or such
other location as Employer permits, except for required travel on business.


4.           Compensation


(a)           Salary.  Employer shall pay Executive an Annual Base Salary of
$36,000.00, payable twice per month or otherwise in accordance with Employer’s
applicable payroll policies, as may be modified from time to time.

 
 

--------------------------------------------------------------------------------

 



(b)           Bonus.  Executive will be eligible to receive a discretionary
bonus by meeting performance targets as may be established by the Board from
time to time.  The amount of such bonus, if any, shall be determined in the sole
discretion of the Board.


(c)           Equity Participation.  Executive shall receive stock options to
purchase 2,000,000 shares of MedCAREERS GROUP, Inc. (“MCGI”) common stock.  The
options shall have such terms and vest pursuant to that certain stock option
agreement of evendate hereof.


(d)           Other Benefits.  In addition to the compensation provided for in
subparagraphs (a) and (c) above, during the term of his employment under this
Agreement, Executive shall be eligible:


 (1)           to participate in any and all employee benefit programs or stock
programs of Employer, now or hereafter in effect and open to participation by
qualifying employees of Employer generally, including but not limited to
participation in any qualified pension, profit sharing or stock option plans;


(2)           to participate in any comprehensive group medical plan and/or
other group plans provided by Employer, to the extent allowed by the terms of
such plans, with the cost of such coverage for Executive and Executive’s family
to be paid by Employer on the same basis as for other senior executives of
Employer;


(3)           for reimbursement of all reasonable and necessary business
expenses incurred by Executive in performing his duties hereunder, subject to
Executive submitting appropriate vouchers in accordance with Employer’s policy;
and


(4)           for three weeks fully paid vacation during each calendar year, in
accordance with Employer’s vacation policies.
 
5.           Termination of Employment


(a)           Termination by Employer.  Notwithstanding any provision contained
in this Agreement to the contrary, Employer shall be entitled to terminate this
Agreement at any time upon thirty days notice or with no notice upon the
occurrence of the following:


(1)           The death of Executive;


(2)           Executive: (A) habitually neglects or engages in misconduct in
connection with his duties and responsibilities hereunder, (B) willfully and
materially breaches his duties or obligations under this Agreement, including
but not limited to his obligations in Paragraphs 7-10 of this Agreement, or (C)
is convicted of a felony, or engages in any conduct which could injure the
integrity, character or reputation of Employer or which impugns Executive’s own
integrity, character or reputation so as to cause Executive to be unfit to act
in the capacity of Vice President (collectively, termination for any reason set
forth in this subparagraph (a)(3) shall be “For Cause”);

 
2

--------------------------------------------------------------------------------

 



(3)           Executive gives notice to Employer, pursuant to Section 5(b) or
otherwise, that Executive intends to terminate his employment under this
Agreement; or


(4)           A sale of substantially all of the assets or a change of control
in connection with a acquisition or fundamental transaction affecting MCGI or
the Employer.


Except for a termination pursuant to Paragraphs 5(a)(1), (2), (3) or (4), which
shall be effective immediately upon the occurrence thereof, any other
termination shall be effective immediately upon Employer’s execution of thirty
(30) days advance written notice to Executive (“Termination Date”).


(b)           Termination by Executive.  Notwithstanding any provision contained
in this Agreement to the contrary, Executive shall be entitled to terminate this
Agreement upon thirty (30) days advance written notice to the Employer.


6.           Compensation After Termination


Termination without Severance Pay.  In the event of a termination pursuant to
Paragraphs 5(a)(1)-(4) or 5(b), Employer shall have no further obligation to
Executive after the Termination Date, except as otherwise provided by law or by
any separate agreements.  Employer shall continue to have all other rights
available hereunder (including, without limitation, all rights under Paragraphs
7-11) at law or in equity.
 
7.           Covenant Not To Compete


(a)           Executive’s Acknowledgments.  Executive acknowledges that: (i)
during the Term and thereafter, Employer is and will be engaged in the
healthcare staffing and online community industry business (the “Business”);
(ii) Executive is one of a limited number of persons who will be developing the
Business of Employer; (iii) Executive has and will continue to occupy a position
of trust and confidence with Employer during the Term, and has and will continue
to be familiar with Employer’s trade secrets and with other proprietary and
confidential information; (iv) the agreements and covenants contained in this
Paragraph are essential to protect Employer and its goodwill and are a condition
precedent to Employer entering into this Agreement; (v) Executive’s employment
with Employer has special, unique and extraordinary value to Employer and
Employer would be irreparably damaged if Executive were to provide services to
any person or entity in violation of the provisions of this Agreement; and (vi)
the provisions of this Paragraph will not impair Executive’s ability to support
himself.


(b)           Covenant Not to Compete.  Executive hereby agrees that for a
period commencing on the Effective Date and ending twelve (12) months after the
termination of Executive’s employment, as set forth in Paragraph 7(c), below,
(the “Restrictive Period”), Executive shall not, directly or indirectly, as
employee, agent, consultant, stockholder, director, co-partner or in any other
individual or representative capacity, own, operate, manage, control, engage in,
invest in or participate in any manner in, act as a consultant or advisor to,
render services for (alone or in association with any person, firm, corporation
or entity), or otherwise assist any person or entity (other than Employer or an
affiliate of Employer) that engages in or proposes to engage in the Business, or
in any other field in which Employer had actively planned to become engaged
prior to Executive’s termination from Employer.  Executive acknowledges

 
3

--------------------------------------------------------------------------------

 



that Employer is engaged in business worldwide; that Employer competes on a
worldwide basis; and that this restrictive covenant is reasonable and necessary
on a worldwide basis.  Nothing in this Section 8 shall be interpreted as
limiting Executive’s ability to operate the Nurse’s Lounge magazine, as
described in Section 2 above, during the term of Executive’s employment.


8.           Non-Solicitation of Employees


Other than in the performance of his duties hereunder, during the Restrictive
Period, Executive shall not, directly or indirectly, as employee, agent,
consultant, stockholder, director, co-partner or in any other individual or
representative capacity, employ or engage, recruit or solicit for employment or
engagement, any person who was, is or becomes employed or engaged by Employer
during the Restrictive Period, or otherwise seek to influence or alter any such
person’s relationship with Employer.
 
9.           Confidential Information


Executive recognizes and acknowledges that Employer has developed and will
develop, and may disclose to Executive, certain proprietary information relating
to the Business and software to be used in connection therewith, which
information gives Employer a competitive advantage over those in its field who
do not have such information and for which it has taken reasonable efforts to
maintain the secrecy thereof (“Confidential Information”).  Executive will not,
during or after the Term, disclose such Confidential Information to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever other than on behalf of Employer in the ordinary course of its
business, nor shall Executive make use of any such Confidential Information for
his own purposes or for the benefit of any person, firm, corporation or other
entity (except Employer) under any circumstances during or after the term of his
employment.  As used herein, Confidential Information does not include any
information that (a) was previously known to Executive free of any obligation of
confidentiality; (b) is in the public domain or generally known at the time of
disclosure or thereafter becomes part of the public domain or generally known
through no fault of Executive; or (c) is required to be disclosed by law or
regulation or judicial decree, provided, however, that Executive shall, to the
extent practicable, give Employer prior written notice of any such disclosure
and shall cooperate with Employer in obtaining a protective order or such
similar protection as Employer may deem appropriate.  Executive acknowledges and
agrees that all memoranda, books, papers, letters, formulae, software and other
data, and all copies thereof in whatever form, that embody or contain
Confidential Information, whether made by him or otherwise coming into his
possession, are owned exclusively by Employer and on termination of his
employment, or on demand of Employer, at any time, to deliver the same to
Employer.


10.          Assignment of Inventions


If Executive individually or jointly made or conceived of any invention,
technique, process, or other know-how, whether patentable or not, in the course
of performing services for Employer (collectively “inventions”), Executive
agrees to assign to Employer Executive’s entire right, title and interest in any
such inventions.  Executive further agrees to promptly disclose any such
inventions to Employer and will, upon request, promptly sign a specific
assignment of title to Employer and assist in any way reasonably necessary to
enable Employer to secure patent,

 
4

--------------------------------------------------------------------------------

 



trade secret or any other proprietary rights in the United States or foreign
countries.  This Paragraph does not apply to any invention for which no
equipment, supplies, facility or trade secret information of Employer was used
and which was developed entirely on Executive’s own time, unless: (1) the
invention relates (a) to the business of Employer or (b) to Employer’s actual
demonstratively anticipated research or development; or (2) the invention
results from any work performed by Executive for Employer.


11.           Remedies for Enforcement of Restrictive Covenants


(a)           Blue-Pencil.     If any court of competent jurisdiction shall deem
any provision in Paragraphs 7-10 (collectively, “Restrictive Covenants”) too
restrictive, the other provisions of the Restrictive Covenants shall stand, and
the court shall modify the Restrictive Covenants to the point of greatest
restriction permissible by law.


(b)           Remedies.     Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and necessary for the protection of
Employer’s business interests, that irreparable injury will result to Employer
if Executive breaches any of the terms of said Restrictive Covenants, and that
in the event of Executive’s actual or threatened breach of any such Restrictive
Covenants, Employer will have no adequate remedy at law.  Executive accordingly
agrees that in the event of any actual or threatened breach by him of any of the
Restrictive Covenants, Employer shall be entitled to immediate temporary
injunctive and other equitable relief, without bond and without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible.  Nothing contained herein shall be construed as prohibiting Employer
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove.


(c)           Attorneys’ Fees.     If Employer commences litigation to enforce
or protect its rights as set forth in Paragraphs 7-10, above, and prevails,
Employer shall be entitled to recover reasonable attorneys’ fees, reasonable
litigation expenses and court costs relating to such litigation, in addition to
all other entitled relief, including but not limited to damages and injunctive
relief.


12.           Executive Assistance


Both during and after Executive’s employment with Employer, Executive shall,
upon reasonable notice, furnish Employer with such information as may be in
Executive’s possession or control, and cooperate with Employer, as Employer may
reasonably request (with due consideration to Executive’s business activities
and obligations after the Term), in connection with any litigation, claim, or
other dispute in which Employer or any of its affiliates is or may become a
party.  Employer shall reimburse Executive for all reasonable out-of-pocket
expenses incurred by Executive in fulfilling Executive’s obligations under this
Paragraph.


13.           Arbitration


Except for disputes arising out of an alleged violation of the Restrictive
Covenants set forth in Paragraphs 7-11, any controversy or claim arising out of
or relating to any provision of this Agreement or any other document or
agreement referred to herein (including, but not limited to any stock option
plan) shall be resolved by arbitration.  The arbitration process shall be

 
5

--------------------------------------------------------------------------------

 



instigated by either party giving written notice to the other of the desire for
arbitration and the factual allegations underlying the basis for the
dispute.  The arbitration shall be conducted by such alternative dispute
resolution service as is agreed to by the parties, or, failing such agreement
within thirty (30) days after such dispute arises, by arbitrators selected as
described below in accordance with the rules and procedures established by the
American Arbitration Association.  Only a person who is a practicing lawyer
admitted to a state bar may serve as an arbitrator.  Each party shall select one
arbitrator, and those arbitrators shall choose a third arbitrator; these
arbitrators shall constitute the panel.  The American Arbitration Association
rules for employment arbitration shall control any discovery conducted in
connection with the arbitration.  The expenses of arbitration (other than
attorneys’ fees) shall be shared as determined by arbitration.  Each side to the
claim or controversy shall pay their own attorneys’ fees.  Any result reached by
the panel shall be binding on all parties to the arbitration, and no appeal may
be taken.  It is agreed that any party to any award rendered in such arbitration
proceeding may seek a judgment upon the award and that judgment may be entered
thereon by any court having jurisdiction.  The arbitration shall be conducted in
Dallas County, Texas.


14.           Successors and Assigns; Assumption by Successors


This Agreement may not be assigned by any party hereto; provided that Employer
may assign this Agreement:  (a) to an affiliate so long as such affiliate
assumes Employer’s obligations hereunder and no such assignment shall discharge
Employer of its obligations herein, or (b) in connection with a corporate
transaction, to the surviving corporation or purchaser as the case may be, so
long as such entity assumes Employer’s obligations hereunder.


15.           Notices


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
the case of Employer, to the appropriate addresses and facsimile numbers set
forth below, and, in the case of Executive, to the last address of Executive
maintained on the Employer’s business records:


If to Employer:
To: 
Headquarters Address
   
As publicly listed
   
Attention:  CEO
     
With Copy to:
 
David M. Loev, Esq.
   
The Loev Law Firm, PC
   
6300 West Loop South
   
Suite 280
   
Bellaire, Texas 77401



Either party may, by providing notice in the manner described above, waive all
or any part of any advance notice requirement that it may be entitled to
hereunder.

 
6

--------------------------------------------------------------------------------

 



16.           Invalidity/Waiver of Breach


The invalidity or unenforceability of any provision or application of this
Agreement shall not affect the validity or enforceability of any other
provisions or applications, which shall remain in full force and effect.  Waiver
by any party of a breach of any provision or application of this Agreement shall
not operate as or be construed as a waiver by such party of any subsequent
breach hereof.
 
17.           Entire Agreement; Written Modification


This Agreement contains the entire agreement between the parties concerning the
employment of Executive by Employer.  No modification, amendment or waiver of
any provision hereof shall be effective unless in writing specifically referring
hereto and signed by the party against whom such provision as modified or
amended or such waiver is sought to be enforced.


18.           Governing Law


This Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of Texas, without regard to its conflict of law
provisions.


IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Employment Agreement as of the day and year first above written.



 
Nurses Lounge, Inc.
         
By:
  /s/ Timothy Armes    
Name:
  Timothy Armes    
Title:
  President              
Acknowledged by:
EXECUTIVE
       
MedCAREERS GROUP, INC.
        /s/ Garret Armes    
Garret Armes
 
By:
_____________________
     
CEO
  758 E Bethel School Rd    
Address
            Coppell, TX   75019  
City, State
Zip

 
 
7 

--------------------------------------------------------------------------------